Upon the opinion of the Court of Appeals (7 N Y 2d 568) and upon its remittitur, dated April 21, 1960, to this court and to the County Court, Westchester County, this court on June 10, 1960, made an order vacating its prior order, dated September 9, 1959, dismissing defendant’s appeal from an order of said 'County Court, entered May 9, 1958, denying his coram nobis application. Based upon the foregoing this court now vacates its prior order of March 23, 1959, insofar as it denies defendant’s motion for leave to appeal as a poor person. On reconsideration, such motion will be treated as a motion to dispense with printing. Motion granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy on the District Attorney. The defendant’s time to perfect his appeal is enlarged to the October term, beginning October 3,1960, for which term the appeal is ordered to be placed on the calendar. Joseph A. Liehtenthal, Esq., 175 Main Street, White Plains, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.